EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Douglas Swindells on 5/18/2021.

The application has been amended as follows: 
Claims 2-5 have been cancelled. 
1.	(Currently Amended) A computer-implemented method for exporting a driving property index of an autonomous vehicle, the method comprising:
constructing a driving scenario of the autonomous vehicle by using a preset driving parameter;
acquiring a driving state information set of the autonomous vehicle under the constructed driving scenario, wherein the driving state information set comprises driving state information of the autonomous vehicle under the constructed driving scenario collected by sensors;
fitting, through a curve fitting method, a driving curve by using the acquired driving state information set of the autonomous vehicle under the constructed driving scenario; and
analyzing the fitted driving curve, to acquire the driving property index of the autonomous vehicle from the fitted driving curve, and exporting the acquired driving property index of the autonomous vehicle, wherein the driving property index comprises at least one of a steering driving property index, an acceleration driving property index, or a deceleration driving property index,
in response to the driving property index comprising the steering driving property index, the driving scenario comprises a scenario with a steering angle of the autonomous vehicle changing from a first steering angle value to a second steering angle value, and the driving state information set comprises driving state information of the autonomous vehicle collected at intervals of every preset steering angle value under the driving scenario, wherein the fitting the driving curve by using the driving state information set comprises:
for each piece of driving state information in the driving state information set, generating a coordinate corresponding to the driving state information by taking a steering angle value corresponding to the driving state information as a first coordinate value and taking the driving state information as a second coordinate value; and
fitting the driving curve by using points indicated by coordinates corresponding to each piece of driving state information in the driving state information set,
wherein the driving curve comprises at least one of a steering time curve, a steering angular velocity curve, or a torque curve; and the steering driving property index comprises at least one of a steering response time delay, a steering duration, a steering overshoot, a steering overshoot time, an average angular velocity, a maximum angular velocity, or a maximum torque. 
6.     (Currently Amended) The method according to claim [[2]]1, wherein the driving property index comprises the acceleration driving property index, the driving scenario comprises a scenario with an accelerator pedal opening of the autonomous vehicle changing from a first accelerator pedal opening value to a second accelerator pedal opening value, and the driving state information set comprises driving state information of the autonomous vehicle collected at intervals of every preset accelerator pedal opening value under the driving scenario.
9.     (Currently Amended) The method according to claim [[2]] 1, wherein the driving property index comprises the deceleration driving property index, the driving scenario comprises a scenario with a brake pedal opening of the autonomous vehicle changing from a first brake pedal opening value to a second brake pedal opening value, and the driving state information set comprises driving state information of the autonomous vehicle collected at intervals of every preset brake pedal opening value under the driving scenario.
12.   (Currently Amended) An apparatus for exporting a driving property index of an autonomous vehicle, the apparatus comprising:
at least one processor; and
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
constructing a driving scenario of the autonomous vehicle by using a preset driving parameter;
acquiring a driving state information set of the autonomous vehicle under the constructed driving scenario, wherein the driving state information set comprises driving state information of the autonomous vehicle under the constructed driving scenario collected by sensors;
fitting, through a curve fitting method, a driving curve by using the acquired driving state information set of the autonomous vehicle under the constructed driving scenario; and
analyzing the fitted driving curve, to acquire the driving property index of the autonomous vehicle from the fitted driving curve, and exporting the acquired driving property index of the autonomous vehicle, wherein the driving property index comprises at least one of a steering driving property index, an acceleration driving property index, or a deceleration driving property index,
in response to the driving property index comprising the steering driving property index, the driving scenario comprises a scenario with a steering angle of the autonomous vehicle changing from a first steering angle value to a second steering angle value, and the driving state information set comprises driving state information of the autonomous vehicle collected at intervals of every preset steering angle value under the driving scenario, wherein the fitting the driving curve by using the driving state information set comprises:
for each piece of driving state information in the driving state information set, generating a coordinate corresponding to the driving state information by taking a steering angle value corresponding to the driving state information as a first coordinate value and taking the driving state information as a second coordinate value; and
fitting the driving curve by using points indicated by coordinates corresponding to each piece of driving state information in the driving state information set,
wherein the driving curve comprises at least one of a steering time curve, a steering angular velocity curve, or a torque curve; and the steering driving property index comprises at least one of a steering response time delay, a steering duration, a steering overshoot, a steering overshoot time, an average angular velocity, a maximum angular velocity, or a maximum torque.
13.   (Currently Amended) A non-transitory computer readable storage medium storing a computer program, wherein the computer program, when executed by a processor, cause the processor to perform operations, the operation comprising:
constructing a driving scenario of the autonomous vehicle by using a preset driving parameter;
acquiring a driving state information set of the autonomous vehicle under the constructed driving scenario, wherein the driving state information set comprises driving state information of the autonomous vehicle under the constructed driving scenario collected by sensors;
fitting, through a curve fitting method, a driving curve by using the acquired driving state information set of the autonomous vehicle under the constructed driving scenario; and
analyzing the fitted driving curve, to acquire the driving property index of the autonomous vehicle from the fitted driving curve, and exporting the acquired driving property index of the autonomous vehicle, wherein the driving property index comprises at least one of a steering driving property index, an acceleration driving property index, or a deceleration driving property index,
in response to the driving property index comprising the steering driving property index, the driving scenario comprises a scenario with a steering angle of the autonomous vehicle changing from a first steering angle value to a second steering angle value, and the driving state information set comprises driving state information of the autonomous vehicle collected at intervals of every preset steering angle value under the driving scenario, wherein the fitting the driving curve by using the driving state information set comprises:
for each piece of driving state information in the driving state information set, generating a coordinate corresponding to the driving state information by taking a steering angle value corresponding to the driving state information as a first coordinate value and taking the driving state information as a second coordinate value; and
fitting the driving curve by using points indicated by coordinates corresponding to each piece of driving state information in the driving state information set,
wherein the driving curve comprises at least one of a steering time curve, a steering angular velocity curve, or a torque curve; and the steering driving property index comprises at least one of a steering response time delay, a steering duration, a steering overshoot, a steering overshoot time, an average angular velocity, a maximum angular velocity, or a maximum torque.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591.  The examiner can normally be reached on 9-9:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 5712721206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



/MACEEH ANWARI/Primary Examiner, Art Unit 3663